


Exhibit 10.22




EMPLOYMENT AGREEMENT ENTERED INTO BY AND BETWEEN COMUNICACIONES NEXTEL DE
MÉXICO, S.A. DE C.V. (THE “COMPANY”) AS EMPLOYER, HEREIN REPRESENTED BY ANTONIO
GARZA CÁNOVAS, AND SALVADOR ÁLVAREZ VALDÉS [THE “EMPLOYEE”), ON HIS OWN RIGHT,
PURSUANT TO THE FOLLOWING.




R E P R E S E N T A T I O N S


I. The Company represents that it is a business corporation duly incorporated
according to the laws of Mexico, mainly engaged in rendering mobile
telecommunication services to the public; that its main place of business is
located at Paseo de los Tamarindos #90, Floor 24, Col. Bosques de las Lomas,
Del. Cuajimalpa, C.P. 05120, Tax Id CNM980114 PI2 and Social Security Number
Y54-35206-10-6.


II. The Employee represents that he is a Mexican national, of 48 years of age,
married, and that his address is located at Calle de Montaña No. 161, House 4,
Col. Jardines del Pedregal, Mexico, DF, with CURP AAVS651120HNELL08, Tax Id
AAVS651120CK4 and Social Security Number 01926504984.


III. The Company requires the services of a person to hold the position of
“President”.


IV. The Employee hereby represents to have the knowledge and experience required
to render the services under the position referred to in the preceding
representation


BY VIRTUE OF THE FOREGOING, the parties enter into this agreement and agree to
the following:


S E C T I O N S


Section 1.    Description of Personal Services.


1.1    Position. The Employee hereby agrees to render his personal services to
the Company under the position of “President” which position the Employee agrees
to perform at all times with the utmost diligence and efficiency.


1.2     Description of Functions and Duties. The Employee’s main duties shall
include, but not be limited to being responsible for the strategic leadership of
the organization to ensure its future relevance, credibility, and viability. The
Employee is responsible for establishing organizational objectives and
priorities and for reviewing and evaluating the progress and work for attainment
of objectives and performance goals, pursuant to the guidelines provided to him
by the Company’s Shareholders Meeting. The Employee will plan, develop,
organize, implement, direct and evaluate the organization's business
performance. The Employee will provide technical financial advice and knowledge
to others within the financial discipline, as well as provide for continual
improvement of the budgeting process through education of department managers on
financial issues impacting their budgets overseeing all design, marketing,
promotion, delivery and quality of programs, products and services. The Employee
will recommend the yearly budget for the Company’s Shareholders Meeting approval
and prudently manage the organization's resources within those budget guidelines
according to current laws and regulations. The Employee will effectively manage
the human resources of the organization according to authorized personnel
policies and procedures that fully conform to current laws and regulations. The
Employee is also responsible for assuring the organization and its mission,
programs, products and services are consistently presented in strong, positive
image to relevant stakeholders. The Employee will participate in the development
of the corporation's plans and programs as a strategic partner. The Employee
will evaluate and advise on the impact of long range planning, introduction of
new programs/strategies and regulatory action. The Employee will enhance and/or
develop, implement and enforce policies and procedures of the organization by
way of systems that will improve the overall operation and effectiveness of the
corporation. The Employee will establish credibility throughout the organization
as an effective developer of solutions to business challenges. In addition to
the above, the Employee shall also perform any other activity connected or
related to his main duties, even though said




--------------------------------------------------------------------------------




activities may be required to be performed outside of the workplace. The
Employee shall be subject to the orders and instructions given by the persons
appointed by the Company’s Shareholders Meeting. The Employee understands and
agrees that he may be required to work together and coordinate efforts with
other companies or subsidiaries or parents of the Company. The Employee
acknowledges and expressly agrees, however, that he is not and will not become,
under any circumstance, an Employee of any entity other than the Company,
whether or not affiliated with the Company.


1.3     Additional/Other Duties. The Employee understands and agrees that
above-referenced functions, duties, and responsibilities are not exhaustive, and
that the Employee must comply with all other functions, duties,
responsibilities, limitations, or instructions given by the Company from time to
time, and/or which are derived from or related to the Employee’s job and with no
additional compensation, as the salary of the Employee already includes any
required compensation. The Employee acknowledges that the Company has the right
to modify reasonably, at its discretion, the Employee’s functions, duties, and
responsibilities, provided however such functions, duties and responsibilities
are compatible with the Employee’s position.


1.4     Observance of Laws and Company’s Policies. The Employee expressly agrees
to comply with all local laws of Mexico, as well as to adhere to the Company’s
professional policies and procedures while on duty, including but not limited to
the Company’s Code of Business Conduct and Ethics, as well as to policies and
procedures related to expenses and travel, drugs and alcohol, and any other
policies or procedures that the Company may establish from time to time.


1.5    Availability of Policies. The Employee expressly understands and
acknowledges that all Company policies and procedures are available on the
Company’s intranet site. The Employee will undertake the obligation to review
these materials and to be in full compliance with all of their terms and
conditions. In the event any specific policy or procedure is not available or is
not displayed properly on the intranet site, the Employee understands that all
such materials are available from the Employee’s Legal Representative.


Section 2.     Exclusivity of Services.


The Employee expressly agrees that he will render his services exclusively to
the Company and expressly acknowledges that the only existing employment
relationship is with the Company. For the duration of this Agreement, the
Employee agrees that he shall not undertake, for compensation or gratuitously,
directly or through third parties, be it individuals or legal entities,
activities similar or analogous to those contemplated in this Agreement, or
which may constitute the corporate purposes of the Company, for parties other
than the Company, unless otherwise instructed by the Company. Moreover, the
Employee agrees not to invest in or acquire an interest, shares and/or
participation, directly or indirectly, in companies, entities, assets,
enterprises, business, ventures, and/or institutions that conduct activities
analogous or similar to those contemplated in this Agreement or those which
constitute the corporate purposes of the Company, whether as owner, part-owner,
stockholder, partner, director, officer, trustee, representative, agent,
consultant or in any other capacity, on his own behalf or on behalf of any
corporation, partnership or other business organization, and not to recruit, or
otherwise solicit or induce a person who is an employee or consultant of the
Company to terminate his or her employment with, or otherwise cease his/her
relationship with, the Company.


It is expressly understood that the current positions held by the Employee on
the board of directors and the current passive investment in companies that the
Employee currently owns which are mentioned in Annex “A” to this Agreement.


Section 3.     Trusted Employee.


Considering the confidential nature of the work to be performed by the Employee,
and that the applicable legal requirements therefore are met, both parties
acknowledge and agree that the Employee is, and for all legal purposes shall be
considered as a trusted employee.


Section 4.     Workplace.






--------------------------------------------------------------------------------




Both parties agree that the place where the Employee shall provide his services
will be the Company’s address in Mexico City and the Employee shall be available
to travel temporarily to any other address within the Republic of Mexico, and if
needed in a foreign country or in any other place requested by the Company. The
Company shall be entitled to change the workplace with the Employee’s consent.


Section 5.     Work Schedule.


5.1    The Employee’s work schedule shall be forty eight (48) hours per week, to
be allocated by the Employee along a five-day week from Monday to Friday, in
accordance with the needs of the Company, so as to attain the greatest
efficiency of the human and material resources of the Company.


5.2    The Employee hereby authorizes the Company to modify the above work
schedule or the form of allocation of working hours, subject to the Company’s
needs, without liability for the Company, since the Employee expressly agrees
that his work schedule will be variable.


Section 6.    Compensation.


6.1    Monthly Salary. The Employee shall receive, while the Agreement is in
effect, as compensation for the services rendered and the obligations assumed
hereunder, a gross base salary of USD$51,923.00, which at the agreed exchange
rate of $13 pesos per US$1 dollar is the amount of $675,000.00 (SIX HUNDRED
SEVENTY-FIVE THOUSAND PESOS 00/100) per month. Said compensation shall be
payable in accordance with Sections 6.3 and 6.4, in arrears, fortnightly
(hereinafter a “Payday”). In the event that a Payday is not a business day in
Mexico, then the compensation shall be paid on the preceding business day.


6.2    Exchange rate fluctuation. The parties agree that should a negative or
positive variation of over 15% in the exchange rate between Mexican pesos and
American dollars as published in the Official Gazette in any given quarter
occur, the Employee and the Company will negotiate in good faith a possible
exchange rate compensation for the quarter.


6.3    Electronic Receipts.


In order to optimize the material and human resources of the Company, and to
expedite the payment of the Employee’s salaries and benefits, the Company has
implemented an electronic payment control system or electronic receipts, with
the following procedure, with which the Employee expressly agrees and adheres
to:


•
The payroll department of the Company has enabled a server for the Employee to
access his salary receipts.

•
Employee must access the server with his personal ID and password, for which the
Employee is solely responsible, and should carefully review the content; if the
Employee does not agree or finds an error he must give immediate notice to the
Department of Human Resources.



The Employee acknowledges and agrees that the electronic signature of the
receipt shall be deemed as an acknowledgment by the Employee that the
compensation so received covers the work performed theretofore, without any
right by the Employee to later require the payment of any benefit owed
whatsoever including mandatory holidays, weekly rest days, and overtime,
therefore the Employee should carefully review its contents before signing it
electronically. The Employee also understands that the electronic receipts will
remain in the information system of the Company and that his signature as
provided through the information system’s electronic signature will constitute a
full release for the Company of all salary and all other benefits to which the
Employee may have had a right for the services performed up through that date,
regardless of whether the receipt omits a statement to that effect.


Finally, if the Company deems it necessary and requests it, the Employee agrees
to sign paper receipts periodically.


6.3    Method of Payment. The Employee expressly agrees that the Company may pay
the compensation by depositing his salary and the amounts of any other payment
benefits in the bank account designated by the Employee, after all applicable
withholdings, taxes and reductions are made.




--------------------------------------------------------------------------------






6.4    Currency of Payment. It is agreed and understood between the parties
hereto that all payments to be made by the Company to the Employee, including
all payments of compensation provided for in this agreement, will be made in
Mexican pesos.


6.5    Deductions. The Employee acknowledges and agrees that the Company has the
right to deduct from the Employee’s salary any sums which the Employee may owe
to the Company, including without limitation, any over-payments, loans, or costs
derived from losses suffered by the Company as a result of the Employee’s
negligence or breach of Company’s policies and procedures or failure to return
Company property provided however that the same have been notified to the
Employee.


Section 7.     Weekly Rest.


The Employee shall be entitled to one weekly paid day of rest per week and an
additional day of rest according to second paragraph of article 59 of the
Federal Labor Law, which shall be determined by the Company according to the
needs of the services by the Company, on the understanding that the compensation
for such days of rest is included in the compensation contemplated in Section
6.1 above, since said compensation represents the total monthly compensation to
the Employee.


Section 8.     Holidays.


For the duration of this Agreement, the Employee shall have the right to enjoy
the mandatory holidays provided in the Federal Labor Law, with the salary for
such holidays also included in the monthly salary set forth in Section 6.1
above, since said salary represents the total monthly compensation to the
Employee.


Section 9.     Vacation.


9.1    Vacation period. For the duration of this Agreement, the Employee shall
be entitled to an annual vacation period of 20 days in conformance with Article
76 of the Federal Labor Law. The salary for such period is also included within
the monthly salary set forth in Section 6 above.


9.2    Vacation Premium. In addition, the Company shall pay a 70% vacation
premium, calculated on the total amount of days’ base salary that the Employee
is entitled to for the vacation period.


Section 10.     Overtime.


The Employee is prohibited from working overtime, except with the prior consent
of, and upon written instructions from the Company. If for any reason the
Employee must work more hours than those included in the work schedule
contemplated in Section 5 above, the Employee shall first obtain the Company’s
written instructions and consent there for; otherwise, no amount shall be paid
to the Employee for any such overtime work.


Section 11.     Christmas Bonus.


On a proportional basis for the duration of this Agreement, the Employee shall
enjoy a Christmas bonus equivalent to 30 days’ base salary, payable no later
than the 20th day of December each year, pursuant to Article 87 of the Federal
Labor Law.


Section 12.    Major Medical Expenses Insurance.


The Company may obtain with a carrier of its election a medical insurance policy
in favor of the Employee and of his family.


Section 13.    Confidentiality.






--------------------------------------------------------------------------------




13.1     The Employee understands that: (a) prior to the date hereof, he has had
access to information and materials relating to the Company, and (b) after the
date hereof, before, and during the course of his employment hereunder, he may
have access to information and materials relating to the Company, as well as
other information and materials, not generally known in the trade that the
Company considers proprietary, confidential and to contain trade secrets. Such
information and materials (“Confidential Information”) may include any
information relating to contractual negotiations, work-in-process, strategic
plans, marketing and advertising plans, pricing programs, customer lists,
supplier contacts, computer programs, algorithms, systems, business or financial
affairs, methods of operation, transactions, internal controls or security
procedures, of either the Company, its main office, any of its affiliates, or
any existing or prospective vendor or customer of the Company or any of its
affiliates. Furthermore, the Employee understands that Confidential Information
may be such regardless of whether such information and materials were furnished
to the Employee by the Company, its parents or any of its affiliates or
customers or developed in connection with or as a result of Employee’s
performance of services for the Company.


13.2    The Employee agrees during the course of his employment hereunder and
following termination thereof: (a) to treat all Confidential Information as
strictly confidential; (b) not to disclose Confidential Information or allow it
to be disclosed to anyone not having a “need to know” on behalf of the Company,
and not to anyone outside of the direct employ of the Company, without the prior
written consent of the Company; (c) not to use any Confidential Information
except as required for the performance of the Employee’s duties for the Company;
(d) not to copy any documents or media containing any Confidential Information,
or remove them from the premises of the Company or premises where the Company is
performing services, except as required in the performance of the Employee’s
duties for the Company, in which event the Employee shall, at all times, take
all reasonable measures to prevent the disclosure or non-authorized use of such
Confidential Information. In the event the Employee shall copy any such
documents or media as may be permitted in accordance with the foregoing, the
copyright and other proprietary notices of the Company or its customers shall be
faithfully reproduced in all such copies. The Employee further agrees to
pre-clear with the Company any scholarly, educational or technical publications
or lectures written or prepared by him during the employment period or within
one year thereafter pertaining in any manner to his duties for or the research
and development of the Company.


13.3    After cessation of the Employee’s employment hereunder, the Employee
will promptly return to the Company any and all documents, media and other
materials in tangible form containing any Confidential Information, without
retaining any copies thereof whatsoever, together with any and all other
property and keys of the Company, within his possession or control.


13.4    The Employee agrees to comply with all security procedures of the
Company including, without limitation, those regarding computer security and
passwords; not to access any computer of the Company, or of any client or vendor
of the Company or any of its affiliates or its Clients, except as authorized;
and not to access any such computers in any manner after the cessation of
Employee’s employment hereunder. The Employee agrees to advise the Company
promptly in the event he learns of any such violation or unauthorized entry by
others of any unauthorized use, reproduction of, or tampering with the software,
trade secrets, Confidential Information or other research and development
materials or equipment, of the Company or any of its affiliates by others.




13.5    The Employee acknowledges and agrees that all business opportunities (in
any way related to the then-existing or proposed business of the Company whether
or not then known by the Employee) presented to the Employee during the
employment period are and shall be owned by and belong exclusively to the
Company, and the Employee shall: (a) promptly disclose any such business
opportunity to the Company and (b) execute and deliver to the Company, without
additional compensation, such instruments as the Company may require from time
to time to evidence its ownership of such business opportunity.


13.6    Both parties agree that any breach by the Employee of the terms
mentioned in Sections 13.1, 13.2, 13.4, and 13.5 above shall be considered as a
justified cause of termination of the employment relationship by the Company,
without the Company incurring in any liability whatsoever. Additionally, it is
expressly understood and agreed by the Employee, that in the event of any breach
of the obligations contained in this Section, the Employee shall incur legal
liability, including but not limited to the criminal liability referred to in
Article 223, sections IV, V and VI, of the Industrial Property Law.




--------------------------------------------------------------------------------






Section 14.     Incentive Programs.


14.1    The Company at its sole discretion and according to the Employee’s
established goals and achievements may determine incentives to motivate the
Employee by offering him certain pay premium, compensation, bonus, or
incentives. In such cases, the Company at its sole discretion shall fix such
premium, compensation, bonus, or incentives and shall also determine when and
under what conditions the Employee shall be entitled to receive them.


14.2    The Company and/or its Shareholders Meeting assume no obligations
whatsoever with respect to the above, since the granting of such incentives
shall be voluntary; therefore, the Company may or may not establish the
incentive programs above described. Accordingly, the Company, at its sole
discretion, may or may not modify, increase or reduce, or maintain or cancel
such programs, in which case the Employee shall not be entitled to any payment
or compensation.


14.3 Short Term Incentive


14.3.1 Short Term Incentive 2014.


For the reminder of 2014 only, the Employee is eligible to earn up to 150% of
his Annual Compensation (which includes the Employee’s base salary plus his
Christmas Bonus) on a prorated basis for 2014, if he meets his bonus and
performance targets for the year. Such amount is not guaranteed and is subject
to goals to be determined by the Company. The bonus is paid quarterly, and the
Employee will be eligible to participate for a prorated third quarter and full
fourth quarter of 2014.


14.3.2 Short Term Incentive 2015.


For 2015 the Employee will be provided with an annual target bonus commiserate
with other senior executives or if there is no annual bonus plan in 2015, the
Employee will be entitled to participate and earn a bonus up to 100% of his
Annual Compensation (base salary + Christmas Bonus). Any of these bonuses will
be subject to all the following conditions:


a)
The Employee will be only eligible to participate in one of the bonus plans,

b)
No bonus is guaranteed and it depends on actual pre-established goals
achievements; and

c)
The Employee must continue to be employed by the Company by December 31, 2015.
Should the Employee resign or his employment be terminated before December 31,
2015 for cause according to the Federal Labor Law, the Employee will not be
entitled to any partial payment for 2015 Bonus as the main condition to earn the
bonus is to continue rendering services for the Company until December 31, 2015.



2015 Bonus will be paid as soon as reasonable practicable after December 31,
2015 and after all deductions and withholdings.


Section 15.     Training.


The Company agrees to train the Employee or to cause the Employee to be trained,
under the Training and Teaching Plan and Programs duly recorded with the
competent authorities.




Section 16.    Sign-On And Retention Bonus


With the purpose of retaining the Employee and without any implication of custom
or precedent of any nature, in case the Employee continues to be employed by the
Company by December 31, 2014 the Company shall make a one-time special payment
to the Employee in the gross amount of pesos $2,600,000.00 as soon as
administratively possible after December 31, 2014. Both parties agree that
through the payment of such bonus the Company assumes no future




--------------------------------------------------------------------------------




obligation whatsoever, since the granting of said bonus is discretionary and
absolutely extraordinary, not integrating the salary under any effect. Also,
should the Employee resign or his employment be terminated for cause according
to the Federal Labor Law before December 31, 2014, the Employee will not be
entitled to any partial payment as the main condition to earn the bonus is to
continue rendering services for the Company until December 31, 2014.


Section 17.    Termination Payment


In case the Employee’s employment with the Company is terminated by the Company
without cause as determined by the Federal Labor Law and subject to the
execution of a voluntary separation agreement and general release between both
parties and to Company’s satisfaction according to article 53 section I of the
Federal Labor Law, the Employee will receive the greater of:


Option 1


a)
90 (ninety) days of his Daily Total Compensation (Total Compensation for
purposes of this clause is the Employee’s Base Salary plus any cash compensation
actually received by the Employee during his last 12 months of service divided
by 360); plus

b)
20 (twenty) days of his Daily Total Compensation; for each complete year of
service



Or
Option 2


One year of the Employee’s base salary and prorated target bonus. 


Under either option, should such termination occur before 12 months has elapsed
from the date of hire, the Employee would also be entitled to the value of 1/3
of the restricted stock grant provided in connection with his initial hiring,
which will be paid in cash and based on the closing price on the last trading
day immediately prior to the date of departure, and to the sign on bonus
described in Section 16 above if it has not already been paid. It is expressly
agreed that these amounts are gross and subject to applicable tax withholdings.
Moreover, this paragraph will be left without effect after the date of the first
anniversary of the Employee’s employment with the Company.


It is agreed that any payment under this Section 17 is subject and will not be
valid until the voluntary termination agreement between both parties is executed
otherwise this clause will be immediately ineffective due to the fact that the
condition in which it is subject to wouldn’t have materialized and the Company
will be released from all obligation and/or responsibilities in respect to what
is stipulated in this clause.


Section 18.     Expense Reimbursement.


The Company shall reimburse per the terms and conditions of the Expenses and
Travel Policy including all transportation all costs and expenses incurred by
the Employee in the performance of this Agreement. Such reimbursement shall be
made based on receipts provided by the Employee.


Section 19.    Governing Law and Arbitration.


Both parties agree that, except as provided for herein, the provisions of the
Mexican Labor Law shall apply, and as to any dispute arising in connection with
the interpretation or enforcement of, and/or compliance with, this Agreement,
the parties expressly submit to the jurisdiction and competence of the
corresponding Conciliation and Arbitration Board.


Section 20.     Notices.


Any notices, consents, approvals, statements, authorizations, documents or other
communications (collectively “Notices”) required or permitted to be given
hereunder shall be in writing and shall be delivered personally or mailed by
certified mail (postage prepaid and return receipt requested), to the parties at
their respective addresses as set forth




--------------------------------------------------------------------------------




above or at such other addresses as may be given by any of them to the other in
writing from time to time. It is understood and agreed that unless the Company
receives written notice of any change of address, the Employee’s address
mentioned above shall be the one to which all communications to the Employee
shall be addressed.


Section 21.    Other Agreements.


This Agreement prevails over, and completely supersedes, any other agreement
entered in the past, orally or in writing, between the Company or any of its
affiliated parties or companies, for the services of the Employee.


Section 22.     Hiring Date .


The parties acknowledge that the Employee’s hiring and seniority date, for all
legal purposes is July 14, 2014 regardless of the date of execution of this
Agreement.


Section 23.     Prevailing Language.


This Agreement has been prepared in both English and Spanish versions. In case
of conflict, the Spanish version shall prevail.


IN WITNESS WHEREOF, the parties having read and being well aware of its contents
and legal force, executed this AGREEMENT in Mexico City, on the 3rd of July,
2014.




THE COMPANY
LA EMPRESA




/s/ ANTONIO GARZA CÁNOVAS
ANTONIO GARZA CÁNOVAS


THE EMPLOYEE
EL EMPLEADO




/s/ SALVADOR ÁLVAREZ VALDÉS
SALVADOR ÁLVAREZ VALDÉS






--------------------------------------------------------------------------------




ANNEX “A” TO THE EMPLOYMENT AGREEMENT ENTERED INTO BY AND BETWEEN COMUNICACIONES
NEXTEL DE MÉXICO, S.A. DE C.V. (THE “COMPANY”) AS EMPLOYER, HEREIN REPRESENTED
BY ANTONIO GARZA CÁNOVAS, AND SALVADOR ÁLVAREZ VALDÉS (THE “EMPLOYEE”), ON HIS
OWN RIGHT


The parties agree that the Employee is authorized to hold the current positions
on the board of directors and the current passive investment and the Employee
confirms that there are no other positions or investments:


BOARD POSITIONS


Member of the Board of Grupo Bafar (Company listed in the BMV, brands: Parma,
Bafar, Burr, etc.) since 2003


Member of the Board of Directors - Finterra, since 2002


Member of the Board of Directors of MZ Financiera since 2011


Member of the Board of Directors of Lactoproductos La Loma


PASSIVE INVESTMENTS


4 Play Telecom, S.A. de C.V. (investment of approximately USD$50,000 in capital
stock)




THE COMPANY
LA EMPRESA




/s/ ANTONIO GARZA CÁNOVAS
ANTONIO GARZA CÁNOVAS


THE EMPLOYEE
EL EMPLEADO




/s/ SALVADOR ÁLVAREZ VALDÉS
SALVADOR ÁLVAREZ VALDÉS




